Citation Nr: 0113846	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a dislocated right 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed a 20 percent rating for 
a dislocated right shoulder.  The veteran also appealed for 
extension of a temporary total rating based on convalescence 
and the August 1999 statement of the case addressed both 
matters.  The veteran's substantive appeal was limited to 
arguments regarding the increased rating issue, which 
consequently is the only issue developed for appellate 
review.

The Board notes that the veteran also has claims pending for 
an increased rating for arthritis of the lumbosacral spine 
and individual unemployability.  These claims are the subject 
of a September 2000 statement of the case, but the veteran 
has not perfected an appeal to the Board as to those matters.  
See 38 U.S.C.A. § 7104 (West 1991).  An August 1999 statement 
by the veteran could be construed as a claim for a 
compensable evaluation for his antral ulcer.  That matter is 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The range of motion of the veteran's right shoulder is as 
follows: supination 0 to 70 degrees; pronation 0 to 70 
degrees; internal rotation 0 to 80 degrees; external 
rotation 0 to 80 degrees; forward flexion 0 to 90 to 130 
degrees; and abduction 0 to 90 degrees.  The veteran 
exhibited pain at 50 degrees of flexion and abduction and 
motion is limited by an additional 40 percent during daily 
flare-ups.

3. The veteran's shoulder disability is not manifested by 
ankylosis, loss of head of the humerus, nonunion of the 
humerus, fibrous union of the humerus, or by recurrent 
dislocation of the shoulder at the scapulohumeral joint.

4. The evidence does not show an exceptional or unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no 
higher, for right shoulder dislocation are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 4.40, 4.45. 
4.59. 4.71a, Diagnostic Codes (DC) 5201, 5203. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is seeking an increased disability rating for his 
service-connected shoulder disability.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 
(2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 "duty 
to assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.

Although the RO has not readjudicated the veteran's claim 
subsequent to the enactment of VCAA, the claimant has been 
provided a VA examination in April 1998.  The RO has 
collected all the evidence that the veteran has indicated was 
available including x-ray reports, treatment records, and 
service medical records. The Statement of the Case has served 
to notify the veteran of the evidence that is required to 
grant an increase in disability evaluation.  The Board finds 
that the development and notifications to the veteran are 
sufficient and there is no indication in the file that there 
is any additional pertinent evidence that has not been 
associated with the claims file.  The veteran has been 
provided with assistance that substantially complies with the 
VCAA requirements and is not prejudiced by appellate review.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The veteran dislocated his shoulder while on active duty in 
1989.  A rating decision in January 1, 1996 established 
service connection for right shoulder dislocation and 
assigned a 10 percent disability evaluation effective July 
16, 1992.

X-ray reports from May 1995 show no evidence of fractures or 
dislocations and that joint spaces were well preserved.  A 
December 1996 x-ray report, reflects an increased space of 
the right acromioclavicular joint as compared with the left, 
which is consistent with an old separation. 

In February 1997 the veteran sought an increased disability 
evaluation for his separated right shoulder. VA treatment 
records from February 1997 showed that the veteran had 
complained of increased pain in his shoulder.  An MRI was 
performed which revealed chronic acromioclavicular 
separation.  There was no evidence of rotator cuff injury or 
accumulation of fluid.  Based on this evidence the veteran's 
disability evaluation was increased to 20 percent effective 
February 14, 1997.

In December 1997, the veteran again sought an increased 
disability evaluation for his separated right shoulder.  VA 
outpatient treatment records from January 1996 to May 1997 
show no evidence of an change in the veteran's right shoulder 
disability.  In December 1997, the veteran underwent surgery 
to implant screws in his shoulder.  The pre-operative and 
post-operative diagnosis was acromioclavicular joint 
separation, grade 3, symptomatic, right shoulder.  The 
veteran had the screws removed in a follow-up procedure in 
January 1998.  The veteran was assigned a 100 percent 
disability rating based on surgical treatment necessitating 
convalescence from December 1, 1997 to April 1, 1998.

In April 1998, the veteran underwent a VA examination.  The 
veteran reported pain, weakness, stiffness, instability, 
locking, fatigability, and lack of endurance in the right 
shoulder.  The veteran reported that he was not taking any 
pain medication.  The daily flare-ups reportedly last about 5 
to 10 minutes, are of moderate intensity and result in 
additional limitation of motion and functional impairment 
during flare-ups of about 20 to 40 percent.  The veteran was 
determined to be right-handed.  The veteran was at that time 
employed as a gameroom attendant and he estimated his job was 
affected by 50 percent.  The examiner determined that the 
veteran had pain on motion of the right shoulder beginning to 
hurt at 50 degrees of forward extension and abduction and 
persisting until movement is completed.  The examiner 
estimated an additional limitation of motion of 40 percent 
during flare-ups based on increased pain.  The examination 
revealed no edema, effusion, or instability.  There was 
weakness and tenderness on the acromioclavicular joint.  
There was guarding of movement but there were no abnormal 
movements.  

The range of motion of the shoulder was as follows: 
supination right shoulder from 0 to 70 degrees, left shoulder 
from 0 to 90 degrees; pronation of the right shoulder was 0 
to 70 degrees and 0 to 90 degrees for the left shoulder; 
internal rotation was 0 to 80 degrees in the right shoulder 
and 0 to 90 degrees in the left; external rotation was 0 to 
80 degrees for the right shoulder and 0 to 90 degrees for the 
left shoulder; forward flexion of the right shoulder was 0 to 
90 to 130 degrees and for the left shoulder was 0 to 90 to 
180 degrees; abduction was 0 to 90 degrees for the right 
shoulder and 0 to 90 to 180 for the left shoulder.  The 
examiner recommended x-rays of the shoulders but the veteran 
declined to report for x-rays.

Based on the evidence, including the April 1998 VA 
examination, the veteran's disability evaluation for his 
right shoulder disability was continued as 20 percent 
disabling.  The veteran appealed that decision to the Board.

Outpatient treatment notes from November 1998 indicate that 
the veteran continues to experience pain in his right 
shoulder and he asserts that the pain interferes with his 
ability to sleep, exercise, or work.

III.  Analysis

Diagnostic Code (DC) 5200 pertains to ankylosis of the 
shoulder.  It authorizes a disability rating of 30 percent 
for favorable ankylosis of the major shoulder (the veteran is 
right-handed so the rating percentages for the major shoulder 
apply) with abduction to 60 degrees and can reach mouth and 
head.  A 40 percent evaluation is warranted for intermediate 
ankylosis of the major shoulder.  A 50 percent rating is 
warranted under DC 5200 for unfavorable ankylosis of the 
major shoulder with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5200 (2000).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  A 20 percent rating is 
assigned for motion to shoulder level for the major shoulder, 
a 30 percent rating is warranted if motion of the major 
shoulder is limited to between side and shoulder level, and a 
40 percent rating is assigned if motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2000).  
Under 38 C.F.R. § 4.71a, Plate I (2000), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

The Rating Schedule also provides disability ratings for 
other impairment of the humerus.  Diagnostic Code 5202 
provides a 20 percent rating for malunion of the humerus with 
moderate deformity and 30 percent with marked deformity.  A 
20 percent rating is also warranted if there is recurrent 
dislocation of the humerus at the scapulohumeral joint where 
there are infrequent episodes with guarding of movement at 
the shoulder level, and 30 percent where there are frequent 
episodes and guarding of all arm movement.  A 50 percent 
rating is warranted if there is a fibrous union of the 
humerus, 60 percent for non-union of the humerus, and 80 
percent for loss of head of the humerus.  38 C.F.R. § 4.71a, 
DC 5202 (2000).

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disability without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5203 (2000).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

A 20 percent rating is the highest schedular rating based on 
impairment of the clavicle or scapula including dislocation 
of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203 
(2000).

There is no medical evidence in the claims folder showing 
ankylosis of the right shoulder either favorable or 
unfavorable and therefore a disability rating under DC 5200 
is not appropriate.  38 C.F.R. § 4.71a, DC 5200 (2000).

Similarly, there is no medical evidence in the claims folder 
showing any impairment of the humerus, including dislocation 
of the scapulohumeral joint.  The veteran's dislocated 
shoulder is the acromioclavicular joint.  Therefore, a 
disability rating under DC 5202 is not appropriate.  
38 C.F.R. § 4.71a, DC 5202 (2000).

The veteran clearly has limitation of motion of his right 
shoulder, and the Board finds that the evidence does 
establish that this limitation of motion warrants a 30 
percent disability rating, and no higher.  A 20 percent 
rating is assigned for motion limited to shoulder level.  The 
veteran's forward flexion of the right shoulder is 0 to 90 to 
130 degrees which is above shoulder level, and abduction of 
the right shoulder was 0 to 90 degrees which is at shoulder 
level.  A higher rating, of 30 percent, is not warranted 
unless the shoulder motion is limited to between the side and 
shoulder level, this is not the case here.  Similarly, a 40 
percent evaluation would require limitation of motion to 25 
degrees from the side and this is not shown by the evidence.  

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis, or impairment of the humerus.  However, the 
veteran has consistently complained of shoulder pain and the 
Board does not doubt his assertions.  The VA examination 
showed that the veteran suffers from daily flare-ups in which 
the veteran's range of motion and functioning of the right 
shoulder is decreased by approximately 40 percent.  This 
would reduce the range of forward flexion from 130 degrees to 
less than 80 degrees and would reduce abduction of the right 
shoulder to less than 60 degrees.  Additionally, the veteran 
has reported pain on motion beginning at 50 degrees.  This 
would place the veteran's range of motion between the 
criteria needed for a 30 percent disability rating, (i.e. 
between the side and shoulder) and the criteria needed for a 
20 percent disability rating (shoulder level). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The Board finds that the veteran's 
overall shoulder disability taking into account pain on 
motion and daily flare-ups, more closely approximates the 
criteria for a 30 percent rating under DC 5201.  38 C.F.R. 
§ 4.71a, DC 5201 (2000).

An extraschedular evaluation with regard to the veteran's 
service-connected right shoulder disability has also been 
considered.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran has not submitted evidence tending to show that his 
right shoulder disability is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  The veteran has indicated that there is 
interference with work, but there is no evidence that the 
interference is extraordinary or due exclusively to the 
service-connected shoulder disability, nor is there evidence 
that the interference with work is beyond that contemplated 
by the Rating Schedule.  

Therefore, based on the above, the Board finds that the 
criteria for a disability rating of 30 percent for a 
separated right shoulder has been met. 38 C.F.R. §§  3.321, 
4.40, 4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5200, 5201, 
5202, and 5203 (2000).







ORDER

Entitlement to a disability rating of 30 percent, and no 
higher, for a right shoulder dislocation is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

